                  UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

In re:

Laurestine Hatchett, xxx-xx-4408                     Case No. 17-45163-MBM
5459 Bristol Park                                    Chapter 7
Clarkston, MI 48348                                  Hon. Marci B. McIvor
________________________________/

               NOTICE OF ABANDONMENT OF JUDGMENT

Chapter 7 Trustee Homer W. McClarty intends to abandon the estate’s interest in a
default judgment obtained against The Estate of Calvin Donalson aka Larry
Donalson for $10,000 in adversary proceeding 17-04673. The judgment debtor
deceased prior to the commencement of the adversary proceeding, thereby
requiring the Trustee to assert his claim against the probate estate for the deceased.
The Trustee filed a Proof of Claim with the Oakland County Probate Court for the
decedent estate. Investigation into the assets of the probate estate disclosed only a
number of vacant lots, all of which are being foreclosed for non-payment of taxes.
To date, the Trustee has been unable to locate any assets from which to collect on
the judgment. Due to the costs associated with further collection efforts, the lack of
assets available for satisfaction of the judgment, and the Trustee’s duty to
expeditiously administer the bankruptcy case, the Trustee believes it is in the best
interest of the estate to abandon the default judgment.

Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not
have an attorney, you may wish to consult one.)

If you do not want the Court to grant the relief requested, or if you want the Court
to consider your views on the Notice, then on or before 14 days from the date of
service of this notice, you or your attorney must:




17-45163-mbm      Doc 129    Filed 10/30/19   Entered 10/30/19 15:55:52   Page 1 of 2
File with the Court an objection or request for hearing at: 1

          Intake Office
          U.S. Bankruptcy Court
          211 West Fort Street
          Detroit, MI 48226

If you mail your objection or request for hearing to the Court for filing, you must
mail it early enough so the Court will receive it before the 14-day period expires.
All attorneys are required to file pleadings electronically.

You must also send a copy to:

          Mark H. Shapiro, Esq.
          Steinberg Shapiro & Clark
          25925 Telegraph Rd., Suite 203
          Southfield, MI 48033

If you or your attorney do not take these steps, the judgment will be deemed
abandoned immediately upon expiration of the 14-day period stated above.

                                                       Steinberg Shapiro & Clark


                                                       /s/ Mark H. Shapiro (P43134)
                                                       Attorney for Trustee
                                                       25925 Telegraph Rd., Suite 203
                                                       Southfield, MI 48033
                                                       (248) 352-4700
                                                       shapiro@steinbergshapiro.com
Date: October 30, 2019




1
    Objection or request for hearing must comply with Fed. R. Civ. P. 8(b), (c), and (e).


    17-45163-mbm       Doc 129     Filed 10/30/19     Entered 10/30/19 15:55:52        Page 2 of 2
